Citation Nr: 0601054	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-00 391A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the veteran's claims folder 
includes VA medical records, which contain multiple reports 
diagnosing PTSD.

Personnel records show that the veteran did serve in Vietnam.  
The record does not show, however, that he has received 
awards or decorations which establish combat service, nor is 
there any other objective evidence currently in the claims 
file which establishes participation in combat in Vietnam.  
Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran alleges that he has PTSD as a result of stressors 
he experienced while serving in Vietnam and, as stated above, 
VA medical records show a diagnosis of PTSD.

Specifically, the veteran stated that he served in the 188th 
Light/Heavy Equipment Maintenance Battalion while serving in 
Vietnam from April 1967 to April 1968.  The veteran indicated 
that he was attached to several units during his tour in 
Vietnam, including the 82nd Airborne Division, the 173rd 
Artillery Battalion and the 11th Armored Calvary Regiment.  
The veteran indicated that during his attachment to such 
units he came under small arms fire, mortar fire and sniper 
fire.  The veteran also related that a friend and fellow 
service member named J. G. died after he was run over by a 
tank during a vehicle recovery mission between April and June 
1967.  He stated that he participated in the Tet Offensive 
and saw dead bodies of fellow service members who had been 
killed in combat.  A request to the National Personnel 
Records Center for information on the veteran's dates of 
assignment, participation in combat and other information 
which could assist in verifying his claimed stressors yielded 
insufficient information.  Specifically, it appears that the 
personnel records received are largely related to the 
veteran's service in the Army Reserves.  

The RO did not make any attempts to adequately verify the 
veteran's alleged stressors with the U.S. Armed Services 
Center for Unit Records Research (CURR).  Given the 
information above, which includes the approximate months 
certain events occurred, there is sufficient information of 
record to warrant attempting to corroborate his statements.  
Personnel records pertinent to his active duty service, 
including his tour of duty in Vietnam should also be 
obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:  

1.  The RO should request that the 
veteran submit copies of any evidence he 
has in his possession relevant to this 
claim.  Any additional statements or 
information that he can provide in order 
to verify his claimed stressors during 
service in Vietnam should be submitted.  

2. The RO should submit a request to the 
U.S. Armed Services Center for Unit 
Records Research (CURR) for verification 
of stressors dealing with the veteran's 
service in Vietnam from April 1967 to 
April 1968.  Verification of the death of 
the service member identified by the 
veteran should also be attempted.  A copy 
of the veteran's complete personnel 
records should be forwarded with the 
request.

3. Obtain the veteran's records for 
mental health treatment at the VA 
facility in New York, New York from April 
2005 to the present.  

4. If, and only if, it is determined that 
the veteran participated in combat, or 
that one or more stressors have been 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  

5. The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


